Case 3:21-cv-01339-CAB-BGS Document 15 Filed 07/30/21 PageID.1005 Page 1 of 2



  1   KENNETH A. KUWAYTI (CA SBN 145384)
      KKuwayti@mofo.com
  2   BERKELEY FIFE (CA SBN 325293)
      BFife@mofo.com
  3   MORRISON & FOERSTER LLP
      755 Page Mill Road
  4   Palo Alto, California 94304-1018
      Telephone: 650.813.5600
  5   JOHN R. LANHAM (CA SBN 289382)
  6   JLanham@mofo.com
      JANET S. KIM (CA SBN 313815)
  7   JKim@mofo.com
      MORRISON & FOERSTER LLP
  8   12531 High Bluff Drive
      San Diego, California 92130-2040
  9   Telephone: 858.720.5100

 10   Attorneys for Plaintiffs
      MITCHELL REPAIR INFORMATION
 11   COMPANY, LLC and SNAP-ON
      INCORPORATED
 12
 13                      UNITED STATES DISTRICT COURT

 14                    SOUTHERN DISTRICT OF CALIFORNIA

 15
      MITCHELL REPAIR                       Case No. 3:21-cv-01339-CAB-BGS
 16   INFORMATION COMPANY, LLC, a
      Delaware limited liability company,   NOTICE OF APPEARANCE
 17   and SNAP-ON INCORPORATED, a           OF BERKELEY FIFE FOR
      Delaware corporation,                 PLAINTIFFS MITCHELL
 18                                         REPAIR INFORMATION
                      Plaintiffs,           COMPANY, LLC AND SNAP-ON
 19                                         INCORPORATED
             v.
 20                                         Judge: Hon. Cathy Ann Bencivengo
      AUTEL. US INC., a New York            Courtroom: 15A
 21   corporation, and AUTEL
      INTELLIGENT TECHNOLOGY                Jury Trial Demanded
 22   CORP., LTD., a Chinese corporation,
 23                     Defendants.
 24
 25
 26
 27
 28
                                                 Notice of Appearance of Berkeley Fife for Plaintiffs
                                                                Case No. 3:21-cv-01339-CAB-BGS
      sd-742632
Case 3:21-cv-01339-CAB-BGS Document 15 Filed 07/30/21 PageID.1006 Page 2 of 2



  1          TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:
  2          PLEASE TAKE NOTICE of the appearance of Berkeley Fife of Morrison &
  3   Foerster LLP, as counsel of record for, and on behalf of, Plaintiffs Mitchell Repair
  4   Information Company, LLC and Snap-on Incorporated in the above-referenced
  5   action. Copies of all briefs, motions, orders, correspondence, and other papers
  6   should be electronically served on the undersigned at BFife@mofo.com.
  7
      Dated: July 30, 2021                 MORRISON & FOERSTER LLP
  8
  9
                                          By: /s/ Berkeley Fife
 10                                             BERKELEY FIFE
                                                BFife@mofo.com
 11
                                              Attorneys for Plaintiffs
 12                                           MITCHELL REPAIR INFORMATION
                                              COMPANY, LLC and SNAP-ON
 13                                           INCORPORATED
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                       Notice of Appearance of Berkeley Fife for Plaintiffs
                                                1
                                                                      Case No. 3:21-cv-01339-CAB-BGS
      sd-742632
